DETAILED ACTION
Response to Amendment
The amendment filed on 17 May 2021 has been entered. Claims 1 and 10 have been amended and are hereby entered. Claim 11 has been cancelled. Applicant’s amendment to the Specification, Drawings, and Claims have overcome each and every objections previously set forth in the Non-Final Action mailed on 26 February 2021.
Claims 1-10 and 12-13 are currently pending and have been examined

Response to Arguments
Applicant’s arguments with respect to Claims 1-10 and 12-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 8-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2016/0353597 A1) in view of Airbus Operations (FR 2,977,448 A1), hereinafter Airbus.
	With respect to Claim 1, Gilmore (Figs. 1-9; annotated Fig. 1 on Page 3) discloses device comprising:
a body (22) having a first end (22a), a second end (22b) opposite the first end (22a), a middle portion between the first and second ends (22a, 22b), a longitudinal axis, and a hole (72) extending axially through at least a portion of the body (22) along the longitudinal axis thereof,
a front wedge (32, 70) having a hole (70a) extending therethrough and a face (42), the front wedge (32, 70) being positioned at the first end (22a) of the body (22) such that the hole (70a) of the front wedge (32, 70) is aligned with the hole (72) of the body (22);


    PNG
    media_image1.png
    539
    870
    media_image1.png
    Greyscale

a body wedge (34) having a first face (44) and a second face (46), the body wedge (34) being positioned adjacent the front wedge (32, 70) and adjacent the body (22), the first face (44) of the body wedge (34) being flush with the face (42) of the front wedge (32, 70), wherein the first face (44) of the body wedge (34) and the face (42) of the front wedge (32, 70) are configured such that motion of the front wedge (32, 70) toward the second end (22b) of the body (22) causes motion of the body wedge (34) away from the body (22) in a first (lateral) direction that is perpendicular to the longitudinal axis exhibiting a compressed configuration as shown in Figs. 6-7 (see Paragraph 0045);
a ratchet (66, a threaded screw; see Paragraph 0039) having an interface (66a) portion and a threaded portion (66b), the ratchet (66) being positioned within the hole (72) of the body (22) and within the hole (70a) of the front wedge (32, 70), the ratchet (66) and the hole (70a) of the front wedge (32, 70) being sized and shaped such that motion of the ratchet (66) along the longitudinal axis of the body (22) toward the second end (22b) of the body (22) causes corresponding motion of the front wedge (32, 70) along the longitudinal axis of the body (22) toward the second end (22b) of the body (22); and
an internal thread (72a; hole 72 being threaded) configured to threadably receive the threaded portion (66b) of the ratchet (66), whereby rotation of the ratchet (66) with respect to the 
Gilmore fails to disclose an extension spring having a first end and a second end opposite the first end of the extension spring, wherein the first end of the extension spring is fastened to the body and the second end of the extension spring is fastened to the body wedge, the spring being configured to resist movement of the body wedge away from the body in the first direction.
However, Airbus (annotated Fig. 2 on Page 4) teaches clamping device comprising a body (210, fixed point), a front wedge (111), a body wedge (221), an end wedge (112), a tension spring (260, an extension spring) and a ratchet (130), wherein the tension spring (260) includes a first end (262) fastened to the body (210) and a second end (261) fastened to the body wedge (221), and wherein the spring (260) is capable of resisting the movement of the body wedge away from the body in a longitudinal direction. See lines 162-169 on Pages 4-5 of the translation.

    PNG
    media_image2.png
    336
    1040
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to include the device of Gilmore with the extension spring as taught by Airbus Operations such that the extension spring is fastened to the body wedge and to the body for the purpose of creating a tension force between the body wedge and the body, guiding the translation of the body wedge with respect to the body and further assisting the return of the body wedge to an extended configuration.
With respect to Claim 5, Gilmore in view of Airbus discloses the limitations set forth in Claim 1 and Gilmore (Figs. 1-9; annotated Fig. 1 on Page 3) further discloses at least one 
With respect to Claim 6, Gilmore in view of Airbus discloses the limitations set forth in Claim 1 and Gilmore (Figs. 1-9; annotated Fig. 1 on Page 3) further discloses that the face (42) of the front wedge (32, 70) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), wherein the first face (44) of the body wedge (34) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), and wherein the second face (46) of the body wedge (34) is a ramped face that is inclined with respect to the longitudinal axis of the body (22).
With respect to Claim 8, Gilmore in view of Airbus discloses the limitations set forth in Claim 1 and Gilmore (Figs. 1-9; annotated Fig. 1 on Page 3) further discloses a middle wedge (36) having a first face (48), a second face (50) opposite the first face of the middle wedge, and a slot extending through the middle wedge (36) from the first face (48) of the middle wedge to the second face (50) of the middle wedge, the slot being configured to receive the body (22) therein, wherein the body (22) is positioned within the slot of the middle wedge (36) such that the middle wedge is aligned with the middle portion of the body (22) and such that the first face (48) of the middle wedge (36) abuts the second face (46) of the body wedge (34).
With respect to Claim 9, Gilmore in view of Airbus discloses the limitations set forth in Claim 8 and Gilmore (Figs. 1-9; annotated Fig. 1 on Page 3) further discloses that the device is configured such that motion of the front wedge (32, 70) toward the second end (22b) of the body (22) forces the front wedge (32, 70) against the body wedge (34) and forces the body wedge (34) against the middle wedge (36), whereby the front wedge (32, 70) and the middle wedge (36) press against the body wedge (34) from opposite sides, and whereby the pressure exerted on the body wedge (34) by the front wedge (32, 70), the pressure exerted on the body wedge (34) by the middle wedge (36), engagement between the face (42) of the front wedge (38, 70) and the first face (44) of the body wedge (34), and engagement between the first face (48) of the middle wedge (36) and the second face (46) of the body wedge (34) cooperate to urge the body wedge (34) away from the body (22) in the first (lateral) direction exhibiting the compressed-configuration as shown in Figs. 6-8. See Paragraph 0045.

Claim 10, Gilmore in view of Airbus discloses the limitations set forth in Claim 9 and Gilmore (Figs. 1-9; annotated Fig. 1 on Page 3) further discloses an end wedge (40) attached to the second end (22b) of the body (22), the end wedge (40) including a face (56) that is inclined with respect to the longitudinal axis of the body (22); and
a second body wedge (38) having a first face (52), a second face (54) opposite the first face (52) of the second body wedge (38), and a slot extending through the second body wedge (38) from the first face (52) of the second body wedge to the second face (54) of the second body wedge, the body (22) being received within the slot of the second body wedge (38), the second body wedge (38) being positioned adjacent the end wedge (40), the first face (52) of the second body wedge being flush with the second face (50) of the middle wedge (36), and the second face (54) of the second body wedge being flush with the face (56) of the end wedge (40),
wherein the first face (52) of the second body wedge (38), the second face (54) of the second body wedge (38), the second face (50) of the middle wedge (36), and the face (56) of the end wedge (40) are configured such that motion of the middle wedge (36) toward the second end of the body (22b) causes motion of the second body wedge (38) away from the body (22) in the first (lateral) direction exhibiting the compressed-configuration as shown in Figs. 6-8. See Paragraph 0045.
With respect to Claim 12, Gilmore in view of Airbus discloses the limitations set forth in Claim 8 and Gilmore (Figs. 1-9; annotated Fig. 1 on Page 3) further discloses that the internal thread (72a) is formed within the hole (72) of the body (22).
With respect to Claim 13, Gilmore in view of Airbus discloses the limitations set forth in Claim 8 and Gilmore (Figs. 1-9; annotated Fig. 1 on Page 3) further discloses that the face (42) of the front wedge (32, 70) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), wherein the first face (44) of the body wedge (34) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), wherein the second face (46) of the body wedge (34) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), wherein the first face (48) of the middle wedge (36) is a ramped face that is inclined with respect to the longitudinal axis of the body (22), and wherein the second face (50) of the middle wedge (36) is a ramped face that is inclined with respect to the longitudinal axis of the body (22).

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore (US 2016/0353597 A1) in view of Airbus Operations (FR 2,977,448 A1), hereinafter Airbus, as applied to Claims 1, 5-6, 8-10, and 12-13 above, and further in view of Kecmer (US 4,775,260).
With respect to Claim 2, Gilmore in view of Airbus discloses the limitations set forth in Claim 1 but fails to disclose that the device further comprising a stud operator positioned within the hole of the front wedge and adjacent to the interface portion of the ratchet, wherein the stud operator and the ratchet are configured such that rotation of the stud operator with respect to the body about the longitudinal axis in the second direction drives corresponding rotation of the ratchet with respect to the body about the longitudinal axis in the second direction.
However, Kecmer (Figs. 4-6, annotated Fig. 4 on Page 8) teaches a device for fastening a printed circuit board, the device comprises an a front wedge (37), an end wedge (39), a body wedge (29), and a clutch mechanism (45), wherein the clutch mechanism (45) includes a front operator (81, 83), a spring (75), a stud operator (71), and a ratchet (41) having a threaded portion (41a) and an interface portion (73), wherein the stud operator (71) is positioned within a hole (79) of the front wedge (37) and adjacent to the interface portion (73) of the ratchet (41), wherein each of the stud operator (71) and the ratchet (73) are configured having tooth surfaces (92, 93) such that the rotation of the stud operator about a longitudinal axis in a second (counterclockwise) direction drive corresponding rotation of the ratchet (41) about the longitudinal axis in a second (counterclockwise) direction.
Therefore, it would have been obvious to one in ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the configuration of Gilmore in view of Airbus to include the clutch mechanism having the ratchet with the threaded portion and the interface portion being adjacent to the stud operator such that the threaded portion is threadably received in the internal thread of the body and that the rotation of the stud operator corresponds to the rotation of the interface portion in counterclockwise and clockwise direction as taught by Kecmer for the purpose of limiting the maximum forward torque that can be applied to the ratchet and thus the maximum transverse force the wedges can apply to the printed circuit board by means of the clutch mechanism disengaging when more than a predetermined torque is applied. See Col. 2, lines 21-32 and Col. 4, lines 44-63.

    PNG
    media_image3.png
    586
    616
    media_image3.png
    Greyscale

With respect to Claim 3, Gilmore in view of Airbus, and further in view of Kecmer discloses the limitations set forth in Claim 2 and Kecmer (Figs. 4-6, annotated Fig. 4 on Page 8) further teaches that the interface portion (73) of the ratchet (41) includes at least one torque receiving surface (93, tooth surface), wherein the stud operator (71) includes at least one torque applying surface (92, tooth surface), and wherein the at least one torque applied surface (92) of the stud operator (71) and the at least one torque applying surface (93) of the interface portion (73) of the ratchet (41) are oriented obliquely, or angled, to one another. See Col. 4, lines 30-43.
With respect to Claim 4, Gilmore in view of Airbus, and further in view of Kecmer discloses the limitations set forth in Claim 3 and Kecmer (Figs. 4-6, annotated Fig. 4 on Page 8) 
the spring (75) is positioned within the hole (79) of the front wedge (37) and intermediate the front operator (81, 83) and the stud operator (71), the spring (75) being configured to urge the stud operator (71) toward the ratchet (41), wherein the spring (75), the at least one torque receiving surface (93) of the ratchet (41), and the at least one torque applying surface (92) of the stud operator (71) cooperate to produce the threshold torque, or a predetermined torque as stated above.
With respect to Claim 7, Gilmore in view of Airbus, and further in view of Kecmer discloses the limitations set forth in Claim 3 and Kecmer (Figs. 4-6, annotated Fig. 4 on Page 8) further teaches that the ratchet (41) are configured such that rotation of the stud operator (71) in the first direction (clockwise direction) with an applied torque that is less than a threshold torque (predetermined torque) drives corresponding rotation of the ratchet (41) in the first direction (clockwise rotation), and such that rotation of the stud operator (71) with respect to the body about the longitudinal axis in the first direction (clockwise rotation) with an applied torque that is greater than the threshold torque (predetermined torque) causes the stud operator (71) to rotate with respect to the ratchet (41) and does not cause corresponding rotation of the ratchet with respect to the body about the longitudinal axis in the first direction.
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                 

/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678